Dewey, J.
1. The proposed instruction to the jury upon the title of the demandant, that if at, or soon after the auction, the actual bidder informed the auctioneer, and agent of the guardian, who was maldng the sale, that he acted for another, and when the purchaser came to take the deed, and make payment, Burlingame, the actual bidder, Baggot, the demand-ant, and Fleming the tenant, were present together, and consented that the deed should be made to the plaintiff, as the principal, and notice to that effect was given to the auctioneer, and thereupon the deed from the guardian was executed to him, the tenant could not contest the demandant’s title, was entirely correct.
2. The tenant is not entitled to betterments. The case arises under the Rev. Sts. c. 101, § 20, the premises not having been held by the tenant as long as six years. In such case he is only entitled to betterments, “ provided he held them under a title which he had reason to believe good.” The case negatives such holding, as the tenant knew of the conveyance to the demandant, and the circumstances that give it validity.

Judgment for demandant.